Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ application 16/907,026 filed on 6/19/2020.  
2. 	Claims 1-20 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al.  (US Patent 10,116,679, hereinafter Wu), and in view of Klein (US Patent Application Publication 2005/0198512).
As to claim 1, Wu teaches An apparatus [as shown in figures 2, 3, and 5] comprising: 
a processor [processor, figure 2, 202 figure 3, 302]; and a memory on which is stored machine-readable instructions that cause the processor to [memory, figure 2, 204; figure 3, 304]: 
determine, for each of a plurality of members in a group, a respective least privilege level for a resource [as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Likewise, in one or more of the various embodiments, one or more privilege levels may be associated with a decay function that works to automatically decrease or increase privilege level values to a defined baseline. For example, a default privilege level may be setup for any user or any device … (c38 L19-35)]; 
determine, based on the determined respective least privilege levels, a privilege level to be assigned to the group for the resource [as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Klein more expressively teaches determining group privilege level based on member privilege level, by maintaining similar privilege level for a group and its memers -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)]; 
assign the determined privilege level to the group for the resource [as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Klein more expressively teaches determining group privilege level based on member privilege level, by maintaining similar privilege level for a group and its members -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)]; and apply the assigned privilege level to the members of the group for the resource [as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Likewise, in one or more of the various embodiments, one or more privilege levels may be associated with a decay function that works to automatically decrease or increase privilege level values to a defined baseline. For example, a default privilege level may be setup for any user or any device … (c38 L19-35)].
Regarding claim 1, Wu teaches assigning privilege levels to members of groups and groups [as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 
However, Klein specifically teaches assigning a privilege level to a group based on the privilege levels of the members of the group [System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s inventio to assign a privilege level to a group based on the privilege levels of the members of the group, as demonstrated by Klein, and to incorporate it into the existing scheme disclosed by Wu, in order to maintain the coherency of the privilege levels of a group and its members.
As to claim 2, Wu in view of Klein teaches The apparatus of claim 1, wherein the instructions cause the processor to: determine, for each of the members, historical usage of the resource; and determine the respective least privilege level for the resource based on the determined historical usage of the resource [Wu -- Also, in one or more of the various embodiments, NMCs may be arranged to run privilege monitoring or analysis on network traffic that was captured and stored previously. For example, in some embodiments, NMCs may be arranged to analyze For example, a low privileged user may be detected performing a remote access into a low privileged computer. And, then from there, the low privilege user may be detected logging into to a high privileged computer (causing a privilege escalation). In this example, the cause of the escalation is the user that remotely logged into the low privilege computer. Note, other considerations may be applied as well, such as, the behavior of the user, the role or access rights associated with the user, behavior history of the user, behavior history of the computers or entities involved in the worrisome transactions, or the like captured network to perform historical analysis or forensic investigations (c38 L53-58);  For example, a low privileged user may be detected performing a remote access into a low privileged computer. And, then from there, the low privilege user may be detected logging into to a high privileged computer (causing a privilege escalation). In this example, the cause of the escalation is the user that the behavior of the user, the role or access rights associated with the user, behavior history of the user, behavior history of the computers or entities involved in the worrisome transactions, or the like (c41 L57-67)].
As to claim 3, Wu in view of Klein teaches The apparatus of claim 1, the instructions cause the processor to: determine a number of the members having least privilege levels that are lower than the assigned privilege level of the group; determine whether the determined number exceeds a predefined threshold value; and based on the determined number exceeding the predefined threshold value, determine that the assigned privilege level of the group is to be modified [Klein -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
As to claim 4, Wu in view of Klein teaches The apparatus of claim 1, wherein the instructions cause the processor to: identify a member of the group having a determined least privilege level that falls below the assigned privilege level of the group; assign a lower least privilege level to the identified member for the resource; and apply the lower least privilege level to the identified member for the resource [Klein -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
As to claim 5, Wu in view of Klein teaches The apparatus of claim 1, wherein the instructions cause the processor to: determine whether any of the members of the group has a determined least privilege level that exceeds the assigned privilege level to the group for the resource; and assign and apply a higher least privilege level to the members of the group for the resource determined to have a determined least privilege level that exceeds the different privilege level assign to the group [Klein -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher revealed as trusted or not trusted (abstract); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
As to claim 6, Wu in view of Klein teaches The apparatus of claim 1, wherein the instructions cause the processor to: determine a number of the members having least privilege levels that are lower than the assigned privilege level of the group; determine whether the determined number exceeds a predetermined value; and based on the determined number falling below the predetermined value, partition the group into a first sub-group and a second sub-group; assign the privilege level assigned to the group to the first sub-group; and assign a different privilege level to the second sub-group [Klein -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); " Privilege" levels or "authorization" levels are used to control access to program files and data files of a computer system. Some operating systems such as the Unix (tm licensed by X/Open Company Limited) operating system directly support only two broad classes of privilege: "super user" (or "root") privilege and "user" privilege. ("Root" privilege is a term used in the Unix operating system whereas "super user" privilege is a more generic term.) Other operating systems such as Novell Netware operating system and Microsoft Windows operating system directly support "super user" privilege, "user" privilege and one or more intermediary levels of privilege, such as "application" level privilege … (¶ 0002); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
As to claim 7, Wu in view of Klein teaches The apparatus of claim 6, wherein the instructions cause the processor to: assign members of the group having a determined least privilege level that meets or exceeds the assigned privilege level to the first sub-group; and assign members of the group having a determined least privilege level that is below the assigned privilege level to the second sub-group [Wu -- as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Likewise, in one or more of the various embodiments, one or more privilege levels may be associated with a decay function that works to automatically decrease or increase privilege level values to a defined baseline. For example, a default privilege level may be setup for any user or any device … (c38 L19-35); Klein -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. Second program instructions determine if any groups with an actual privilege level higher than user level privilege have a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); " Privilege" levels or "authorization" levels are used to control access to program files and data files of a computer system. Some operating systems such as the Unix (tm licensed by X/Open Company Limited) operating system directly support only two broad classes of privilege: "super user" (or "root") privilege and "user" privilege. ("Root" privilege is a term used in the Unix operating system whereas "super user" privilege is a more generic term.) Other operating systems such as Novell Netware operating system and Microsoft Windows operating system directly support "super user" privilege, "user" privilege and one or more intermediary levels of privilege, such as "application" level privilege … (¶ 0002); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems administrator can readily determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
The apparatus of claim 6, wherein the instructions cause the processor to: determine whether partitioning the group would exceed a complexity threshold; and partition the group into the first sub-group and the second sub-group based on a determination that the partitioning would not exceed the complexity threshold [Wu -- as shown in figure 14; Also, in one or more of the various embodiments, privilege levels may be based on one or more of privilege levels of connected entities, privilege levels of related entities, privilege levels of the logged in users, number of clients, additional metadata, or the like (c33 L8-12); … For example, in some embodiments, an NMCs may be arranged to enforce a policy that raises an operations alert if memory or CPU utilization for a server exceeds a threshold. Accordingly, in this example, in one or more of the various embodiments, the threshold values for memory or CPU utilization may be lowered for high privilege level entities or raised for low privilege entities. Similarly, in one or more of the various embodiments, a security rule that is configured to raise a security alert if the rate of data being copied out of the network exceeds a threshold may incorporate privilege levels to define the threshold values for raising alerts … (c33 L18-40); FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Klein -- "Privilege" levels or "authorization" levels are used to control access to program files and data files of a support only two broad classes of privilege: "super user" (or "root") privilege and "user" privilege … (¶ 0002)].
As to claim 9, Wu in view of Klein teaches The apparatus of claim 1, wherein the instructions cause the processor to: determine, for each of the members, a respective least privilege level for a second resource; determine, based on the determined respective least privilege levels for the second resource, a second privilege level to be assigned to the group for the second resource; assign the determined second privilege level to the group for the second resource; and apply the assigned second privilege level to the group for the second resource [Wu -- as shown in figure 14; FIG. 14 illustrates a logical representation of data object 1400 for associating privilege levels with users, groups, entities, or the like, in accordance with one or more of the various embodiments. In one or more of the various embodiments, data object 1400 may include columns that include user 1402, entity 1404, privilege level 1406, or the like. Accordingly, entries in data objects, such as, data object 1400 may represent privilege levels for user, groups, entities, or the like, or combination thereof … (c34 L17-32); Likewise, in one or more of the various embodiments, one or more privilege levels may be associated with a decay function that works to automatically decrease or increase privilege level values to a defined baseline. For example, a default privilege level may be setup for any user or any device … (c38 L19-35); Klein -- System and computer program product for determining if any of a plurality of groups may have an improper actual level of privilege. First program instructions compare members within each of the groups to a list of trusted individuals. a member not on the list of trusted individuals, and if so, generate a report identifying … Consequently, the members of the groups with the higher actual privilege having a group name generally used for a group with user level privilege or a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted (abstract); " Privilege" levels or "authorization" levels are used to control access to program files and data files of a computer system. Some operating systems such as the Unix (tm licensed by X/Open Company Limited) operating system directly support only two broad classes of privilege: "super user" (or "root") privilege and "user" privilege. ("Root" privilege is a term used in the Unix operating system whereas "super user" privilege is a more generic term.) Other operating systems such as Novell Netware operating system and Microsoft Windows operating system directly support "super user" privilege, "user" privilege and one or more intermediary levels of privilege, such as "application" level privilege … (¶ 0002); According to a feature of the present invention, the system and computer program also include fourth program instructions to determine if any groups with an actual privilege level higher than user level privilege have a group name not generally used or specified for a group with the higher level privilege … Consequently, the members of the groups with the higher actual privilege having a group name not generally used or specified for a group with the higher level privilege are revealed as trusted or not trusted … (¶ 0007); … Privilege checking program 50 also determines which of these groups only contain members on the trusted list and which of these groups contain one or more members that are not on the trusted list. Consequently, for any suspect group, the systems determine if all the members of the suspect group are presumed to be trusted. In which case, the suspect group is probably assigned a correct privilege level (¶ 0017)].
As to claim 10, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 11, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to "As to claim 6" presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to "As to claim 7" presented earlier in this Office Action for details.

As to claim 17, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to "As to claim 2" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to "As to claim 3" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to "As to claim 4" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to "As to claim 5" presented earlier in this Office Action for details.

Conclusion
6.	Claims 1-20 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
March 12, 2022